internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b04-plr-163315-01 date date in re legend grantor wife child child trust trust a trustee date date decedent grandchild grandchild dear this letter is in reply to your letter of date requesting rulings regarding the proposed division of a_trust that because it was irrevocable as of date is not subject_to generation-skipping_transfer gst tax specifically you requested the following rulings after the proposed division of trust a into trust and trust trust and trust will be treated as trusts that were irrevocable on date the proposed division will not constitute an addition to trust or trust that will cause them to lose their exempt status under section b a of the tax_reform_act_of_1986 the proposed division of trust a into trust and trust will not cause any future distribution from the trusts to be subject_to the generation-skipping_transfer_tax under sec_2601 of the internal_revenue_code the proposed transaction will not cause any beneficiary of trust a_trust or plr-163315-01 trust to be considered as having made a taxable gift and will not constitute a taxable gift to those beneficiaries under sec_2501 neither the division of trust a nor the distributions of the assets to trust and trust on a fractional share basis will require the recognition of gain_or_loss for federal_income_tax purposes facts on date grantor created trust for the benefit of his wife and their three children trust was to exist and continue during the lifetime of the survivor of each child and issue of such child living on the creation of trust article two of trust provides that trustee agrees to receive hold and manage all of the property transferred or hereafter transferred to it in trust to sell exchange or transfer all or any part thereof except only as hereinafter provided to invest and reinvest the same to collect receive and recover the income and profits thereof and to pay distribute and apply the income and principal thereof in the manner and upon the terms and conditions as are provided herein article three provides that during the lifetime of my beloved wife wife the trustee is authorized to pay out distribute and apply the net_income of this trust as follows sec_1 trustee may at such time as it may determine pay to or for the benefit of my wife wife so much of such net_income as it in its uncontrolled discretion deems advisable for her care comfort support and maintenance in the standard of living to which she is now accustomed giving due consideration to income available to her from all other sources sec_2 if in any fiscal_year of the trust there is any net_income which is not distributed to my wife under sec_1 of this article trustee may pay and distribute so much thereof as it may in its uncontrolled discretion determine in equal shares to such of my three children decedent child and child as are living at the time of such distribution provided that then living issue of any such child then deceased shall receive per stirpes the share of such deceased child sec_3 any net_income of any fiscal_year of the trust which is not distributed pursuant to sec_1 or sec_2 of this article during or within ninety days after the end of such fiscal_year shall be added to and become a part of the principal of the trust article four provides that upon the death of my wife wife trustee shall divide the then remaining principal and undistributed_income into as many equal shares as there are children of mine then living or deceased with issue then living trustee plr-163315-01 shall allocate one such equal share to each such child then living and one such share to the living issue of each such child then deceased and shall hold the same in a separate trust in accordance with the terms and provisions hereof sec_1 each such trust shall be known as the grantor_trust for the family of such child sec_2 during the existence of such trust trustee may pay to or for the benefit of any one or more of the group consisting of said such child said child’s spouse and said child’s issue so much of the net_income or principal of such trust as trustee in its uncontrolled discretion may determine any net_income of any fiscal_year of the trust which is not so distributed during or within ninety days after the close of such fiscal_year shall be added to and become a part of the principal of such trust sec_3 this trust shall exist and continue during the lifetime of the survivor of such child and the issue of such child now living sec_4 upon the termination of this trust trustee shall pay over and distribute all of the principal and accumulated income of the trust to the issue of such child per stirpes sec_5 if any of the separate trusts herein created shall at any time fail for want of a beneficiary the then remaining principal and undistributed_income thereof shall be reapportioned in equal parts among the other trusts herein created including any such trust theretofore distributed and one such equal part shall be added to the undistributed trust to which it is so reapportioned and thereafter shall follow the fortunes thereof and one such equal part so reapportioned to a theretofore distributed trust shall be paid over by trustee to the person or persons who would be entitled to the assets of such theretofore distributed trust had the same then become distributable section anything herein to the contrary notwithstanding any such trust herein created shall terminate if it has not previously terminated twenty-one years after the death of the survivor of the following persons living at the date this agreement is executed to-wit wife decedent child child grandchild grandchild and five other beneficiaries upon the death of grantor’s wife wife and pursuant to the terms of trust trust was divided into three separate trusts one trust for each of grantor’s three children trust a was established for decedent grantor’s oldest child decedent and his wife are both deceased decedent died on date survived by grandchild and grandchild on date grandchild and grandchild became the primary beneficiaries of trust a each beneficiary of trust a has different investment objectives and are geographically spread out a division of trust a along family branches will provide for plr-163315-01 more efficient administration of each trust trustee proposes to divide trust a into two separate trusts trust to benefit grandchild and his issue and trust to benefit grandchild and her issue the assets of trust a will be divided equally between trust and trust trust and trust will each have terms identical to those of trust a trustee has petitioned the local court to approve the division of trust a into trust and trust with identical terms and provisions subject_to the receipt of a favorable ruling from the internal_revenue_service trust was irrevocable on date and no additions actual or constructive have been made to trust since that date law and analysis ruling sec_1 and sec_2601 imposes tax on every generation-skipping gst transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to any generation-skipping_transfer under a_trust that was irrevocable on date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust as defined in b in existence on date is considered an irrevocable_trust however this exemption does not apply to additions actual or constructive that are made to the trust after date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer in this case trust was irrevocable on date and no additions constructive or actual have been made to trust or trust a after that date the parties propose to divide trust a into equal and separate trusts trust to benefit grandchild and his issue and trust to benefit grandchild and her issue trust and trust will each have provisions identical to those of trust a the proposed division of trust a plr-163315-01 into trust and trust will not shift a beneficial_interest in the trusts to any beneficiary who occupies a lower generation than the persons who held the beneficial_interest prior to the division the proposed division will not extend the time for vesting of any beneficial_interest in the trusts beyond the time provided for in trust accordingly based on the facts submitted and the representations made and provided that there are no further additions to the trusts after date we conclude that after the division trust and trust will be treated as trusts that were irrevocable on date and trust and trust will be exempt from the gst tax imposed under sec_2601 further the proposed division will not constitute an addition to trust or trust accordingly future distributions from trust and trust will be exempt from gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property transferred is real or personal tangible or intangible in this case upon the division of trust a into trust and trust each beneficiary of the trusts will have the same beneficial_interest as he or she had under trust a because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division accordingly we conclude that the proposed division of trust a into trust and trust will not cause any beneficiary of these trusts to have made a transfer subject_to gift_tax under sec_2501 ruling sec_61 provides that gross_income includes gains derived from dealings in property on the sale_or_other_disposition of property sec_1001 provides for the computation of gain_or_loss the amount_realized and the recognition of gain_or_loss sec_1_1001-1 of the income_tax regulations provides in part that the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained based on the information submitted and the representations made the proposed partition of trust a would merely divide the assets of trust a into two trusts trust and trust with the same terms as trust a the interests of the beneficiaries of trust a in the trust assets would not be changed by the proposed transaction accordingly the partition of trust a into the two successor trusts trust and trust will not constitute a taxable_event under sec_1001 plr-163315-01 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
